Name: Commission Regulation (EEC) No 3159/80 of 5 December 1980 temporarily suspending the issues of import licences for preserved mushrooms from Kenya
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6 . 12 . 80 Official Journal of the European Communities No L 330/27 COMMISSION REGULATION (EEC) No 3159/80 of 5 December 1980 temporarily suspending the issues of import licences for preserved mushrooms from Kenya THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ('), as amended by Regulation (EEC) No 2021 /80 (2 ), and in particular Article 14 (2) thereof, Whereas Commission Regulation (EEC) No 547/80 of 4 March 1980 (3 ), relaxed the protective measures against the importation of preserved mushrooms by allowing limited quantities of these products to be imported into the Community until 15 May 1980 ; whereas since 16 May 1980 the importation of preserved mushrooms inter alia from Kenya has been regulated by the import licence system alone ; Whereas over the last few days applications for import licences for large quantities of preserved mushrooms from Kenya have been lodged ; whereas these quanti ­ ties are very much in excess of the normal volume of imports from a minor supplier ; Whereas this situation is such that imports of preserved mushrooms from Kenya threaten the Community market with serious disturbances which could jeopardize the objectives of Article 39 of the Treaty ; whereas, in these circumstances the issue of import licences should be temporarily suspended and all pending applications rejected , HAS ADOPTED THIS REGULATION : Article 1 1 . The issue of import licences for preserved mush ­ rooms within subheading 20.02 A of the Common Customs Tariff, from Kenya, shall be suspended for the period 8 December 1980 to 31 January 1981 . 2 . Applications for licences in respect of the same products , which are being processed at the time of entry into force of this Regulation , shall be rejected . Article 2 This Regulation shall enter into force on 8 December 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 December 1980 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 73 , 21 . 3 . 1977, p . 1 . ( 2) OJ No L 198 , 31 . 7 . 1980 , p . 1 . ( } ) OJ No L 60 , 5 . 3 . 1980 , p . 16 .